Citation Nr: 0611218	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement an initial evaluation in excess of 10 percent for 
residuals of a sprain of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran served in the Army National Guard, to include 
periods of active duty for training (ACDUTRA) from March 3, 
1994 to July 29, 1994; June 1, 1996 to June 15, 1996; and 
from June 12, 1999 to June 26, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which, in pertinent part, granted 
service connection for residuals of a left ankle sprain, 
which was assigned a 10 percent evaluation.  


REMAND

By a July 2004 remand, the Board directed that the veteran be 
afforded a VA examination in order to determine the nature 
and severity of his left ankle disability.  In part, the 
examiner was directed to provide a full description of the 
likely effects of the left ankle disability upon the 
veteran's ordinary activities, including the extent of any 
painful or weakened movement, excess fatigability, or any 
incoordination. To the extent possible, any such additional 
functional loss was to be assessed in terms of additional 
loss of range of motion of the ankle joint itself.  

In April 2005, the veteran was, indeed, afforded a VA 
examination.  However, the examiner failed to discuss the 
extent, if any, of functional loss due to pain, 
incoordination, weakness, pain on flare-ups and fatigability 
with use.  The need to ascertain such is highlighted by 
medical evidence submitted by the veteran subsequent to the 
most recent supplemental statement of the case (SSOC) in 
August 2005, which included VA treatment records relating to 
a July 2005 flare-up of his left ankle condition.      

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
case is REMANDED to the RO via the Appeals Management Center 
in Washington DC for the following actions:

1.  Schedule the veteran for a VA 
examination in order to ascertain the 
current nature and severity of his left 
ankle disability.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion) of the 
veteran's left ankle disability.  The 
examiner is requested to record all 
ranges of motion of the veteran's left 
ankle and also note any portion of the 
movable arc that is painful on motion or 
weightbearing of the left ankle, together 
with any objective indicia of such pain.  
The examiner is asked to note whether 
there is ankylosis or any other deformity 
of the left ankle in plantar flexion or 
dorsiflexion.  The examiner should also 
provide a full description of the likely 
effects of the left ankle disability upon 
the veteran's ordinary activities, 
including the extent of any painful or 
weakened movement, excess fatigability, 
or any incoordination.  To the extent 
possible, any such additional functional 
loss should be assessed in terms of 
additional loss of range of motion of the 
ankle joint itself.  To the extent 
possible, the examiner should distinguish 
any pain or other symptomatology 
associated with the service-connected 
left ankle disability, from any 
symptomatology associated with other 
current disorders nearby including pes 
planus and ankle equinus.  The examiner 
should review the claims folder in 
conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that, and explain why it 
is not feasible to respond.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






